MARKS, J.
This is a motion to dismiss the appeal or affirm the judgment on the ground that “the appeal was taken for delay only or that the questions on which the decision of the cause depends are so unsubstantial as not to need further argument”. (See. 3, Rule V of the Rules for the Supreme Court and District Courts of Appeal.)
Since the adoption of this rule this court has regarded a motion such as this as something in the nature of a demurrer *204to the briefs of appellants upon the ground that they present no substantial reason for the appeal. We have declined to review the entire record as that would involve a virtual advancement of the case on the calendar if the motion were granted, or the necessity of reviewing the case twice if it were denied.
Appellants’ opening brief contains twelve specifications of error which are earnestly urged as grounds for a reversal of the judgment. A study of the brief satisfies us that at least some of these specifications of error require detailed and careful consideration by this court. In doing this we should have the benefit of a brief from respondents to assist us in our labors.
Motion denied.
Barnard, P. J., and Jennings, J., concurred.